                                                 Case: 1:21-cv-03871 Document #: 1-1 Filed: 07/21/21 Page 1 of 10 PageID #:4
                                                                                                                              1 11111111111111111111111111111111111111111111 1111
                                                                                                                              *   5 0 0          8    5     1   5    6    *
                                                                                                          FILED
                                                                                                          6/17/2021 9:48 AM
                                             21 1 116                                                    3M Y. MARTINEZ
                                                             IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS CIRCUIT CLERK
                                                                                                          COOK COUNTY, IL
FILED DATE: 6/17/2021 9:46 AM 2021L006230




                                                                   COUNTY DEPARTMENT,LAW DIVISION
                                                                                                             1L006230

                                             Thomas Arra

                                                                    Plaintiff
                                                                    V.                              Court Number:

                                             Kurt Von Zychlin and Advanced Drainage
                                             Systems, Inc., a corporation

                                                                   Defendants

                                                                                 COMPLAINT AT LAW

                                                           Plaintiff Thomas Aria, by his attorneys Muldoon & Muldoon,LLC,complaining
                                             of defendants Kurt Von Zychlin("Von Zychlin") and Advanced Drainage Systems,Inc.
                                            ("Advanced"), and each ofthem, states:
                                                                                             COUNT I
                                             Von Zychlin - Negligence - Motor Vehicle Collision — Rear-end Collision
                                                    1.     On June 23, 2019, Wellington Avenue was a public highway running east and
                                             west and Sheffield Avenue was a public highway running north and south and the two highways
                                            intersected in the City of Chicago, State ofIllinois.
                                                    2.     At the time and place aforesaid, plaintiff was a passenger in a motor vehicle
                                            operated by Clipper Lawrence, traveling westbound on Wellington Avenue near or at its
                                            intersection with Sheffield Avenue and was stopped for a red light.
                                                   3.      On June 23,2019, defendant Von Zychlin was an employee and/or agent of
                                            defendant Advanced and was operating a motor vehicle westbound on Wellington Avenue near
                                            its intersection with Sheffield Avenue, in the scope and course of his employment.
                                                   4.      At the time and place aforesaid, the front of vehicle operated by defendant Von
                                            Zychlin came into contact with the rear of the vehicle operated by Clipper Lawrence.
                                                   5.      At the time and place aforesaid, defendant Von Zychlin was negligent in one or
                                            more of the following respects:
                                                         (a)      Failed to keep a safe and proper lookout;

                                                         (b)      Proceeded at a speed that was greater than reasonable and
                                                                  proper with regard to traffic conditions and use of the




                                                                                Group Exhibit A
                                                Case: 1:21-cv-03871 Document #: 1-1 Filed: 07/21/21 Page 2 of 10 PageID #:5
                                                                                                                             1 111111 1 1 1 11111 11111 11111 11111 1111 11111 1 1 1111
                                                                                                                             *    5     0 0        8     5     1    5 6         *



                                                                    highway, or that endangered the safety of persons, in
                                                                    violation of625 ILCS 5/11-601;
FILED DATE: 6/17/2021 9:48 AM 2021L006230




                                                           (c)      Failed to decrease speed so as to avoid colliding with
                                                                    another vehicle, in violation of625 ILCS 5/11-601;

                                                           (d)      Followed a vehicle more closely than was reasonable and
                                                                    prudent, in violation of625 ILCS 5/11-710;

                                                            (e)     Failed to equip said vehicle with adequate brakes, in
                                                                    violation of625 ILCS 5/12-301; and

                                                                    Failed to give audible warning with his horn when such
                                                                    warning was reasonably necessary in insure safety, in
                                                                    violation of625 ILCS 5/12-601.

                                                    6.      As a proximate result of one or more of the aforesaid negligent acts or omissions
                                            of defendant Von Zychlin, plaintiff suffered injuries of a personal and pecuniary nature.
                                                    Wherefore, plaintiff Thomas Arra demands judgment against defendant Kurt Von
                                            Zychlin in an amount in excess of the jurisdictional minimum of the Law Division of the Circuit
                                            Court of Cook County.
                                                                                             COUNT II
                                            Advanced - Negligence — Respondeat Superior — Rear-end Collision
                                                    1.     On June 23,2019, Wellington Avenue was a public highway running east and
                                            west and Sheffield Avenue was a public highway running north and south and the two highways
                                            intersected in the City of Chicago, State of Illinois.
                                                   2.      At the time and place aforesaid, plaintiff was a passenger in a motor vehicle
                                            operated by Clipper Lawrence, traveling westbound on Wellington Avenue near or at its
                                            intersection with Sheffield Avenue and was stopped for a red light.
                                                   3.      On June 23, 2019, defendant Von Zychlin was an employee and/or agent of
                                            defendant Advanced and was operating a motor vehicle westbound on Wellington Avenue near
                                            its intersection with Sheffield Avenue, in the scope and course of his employment.
                                                Case: 1:21-cv-03871 Document #: 1-1 Filed: 07/21/21 Page 3 of 10 PageID #:6
                                                                                                                            1 111111111111111111111111111111111111111111111 111I
                                                                                                                            *   5 0 0           8    5    1    5    6    *



                                                    4.      At the time and place aforesaid, the front of vehicle operated by defendant
                                             Advanced, by and through its employee/agent Von Zychlin, came into contact with the rear of
FILED DATE: 6/17/2021 9:48 AM 2021L006230




                                             the vehicle operated by Clipper Lawrence.
                                                    5.      At the time and place aforesaid, defendant Advanced, by and through its
                                             employee/agent Von Zychlin, was negligent in one or more of the following respects:
                                                          (a)      Failed to keep a safe and proper lookout;

                                                          (b)      Proceeded at a speed that was greater than reasonable and
                                                                   proper with regard to traffic conditions and use of the
                                                                   highway, or that endangered the safety of persons, in
                                                                   violation of625 LLCS 5/11-601;

                                                          (c)      Failed to decrease speed so as to avoid colliding with
                                                                   another vehicle, in violation of625 TLCS 5/11-601;

                                                          (d)      Followed a vehicle more closely than was reasonable and
                                                                   prudent, in violation of625 TLCS 5/11-710;

                                                          (e)      Failed to equip said vehicle with adequate brakes, in
                                                                   violation of625 LLCS 5/12-301; and

                                                          (f)      Failed to give audible warning with his horn when such
                                                                   warning was reasonably necessary in insure safety, in
                                                                   violation of625 LLCS 5/12-601.

                                                   6.      As a proximate result of one or more ofthe aforesaid negligent acts or omissions
                                            ofdefendant Advanced, by and through its employee/agent Von Zychlin, plaintiff suffered
                                            injuries of a personal and pecuniary nature.
                                                   Wherefore, plaintiff Thomas Arra demands judgment against defendant Advanced
                                            Drainage Systems, Inc. in an amount in excess of the jurisdictional minimum ofthe Law
                                            Division ofthe Circuit Court of Cook County.
                                                                                                  Muldoon & Muldoon, LLC

                                                                                            By:
                                                                                                  Michael K. Muldoon
                                            Muldoon & Muldoon,LLC
                                            111 West Washington Street - Suite 1500
                                            Chicago, Illinois 60602
                                            312/739-3550
                                            38728
                                            mkm(d)muldonlaw.com


                                                                                           3
                                                   Case: 1:21-cv-03871 Document #: 1-1 Filed: 07/21/21 Page 4 of 10 PageID #:7
                                                                                                                              1 111111111111111111111111111111111111111111111 111I
                                                                                                                              *   5 0 0 8 5                 1    5 6       *



                                              21 I 116                                                                                38728
                                                              IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
FILED DATE: 6/1 7/2021 9:48 AM 2021L006230




                                                                    COUNTY DEPARTMENT,LAW DIVISION

                                              Thomas An-a

                                                                     Plaintiff
                                                                     V.                             Court Number:

                                              Kurt Von Zychlin and Advanced Drainage
                                              Systems,Inc., a corporation

                                                                     Defendants

                                                                                         AFFIDAVIT

                                                      I,Michael K. Muldoon, state under oath:

                                              1.      I am an attorney from Muldoon & Muldoon, LLC and am responsible for filing of the

                                             Complaint at Law in this matter.

                                             2.       The total of money damages sought by plaintiffs does exceed $50,000.00, exclusive of

                                             interest and costs.

                                                                                                   MULDOON & MULDOON,LLC



                                                                                                          Michael K. Muldoon



                                             Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil
                                             Procedure, the undersigned certifies that the statements set forth in this instrument are true and
                                             correct, except as to matters therein stated to be on information and belief and as to such matters
                                             the undersigned cer -lies as aforesaid that he verily believes the same to be true.


                                                            Michael K. Muldoon


                                                                   Date




                                                                                             4
                                               Case: 1:21-cv-03871 Document #: 1-1 Filed: 07/21/21 Page 5 of 10 PageID #:8
                                                                                                                                   1 1111111111111111111111111111111111111111111111111
                                                                                                                                   *   5    0 0       8    5     1   5    6    *
                                                                                                                                           FILED
                                                                                                                                           6/17/2021 9:48 AM
                                                                                                                                           IRIS Y. MARTINEZ
                                                                                                                                           CIRCUIT CLERK
                                                                                                                                           COOK COUNTY, IL
FILED DATE: 6/17/2021 9:48 AM 2021L006230




                                                                                                                                           2021L006230



                                             2120 - Served                     2121 - Served
                                             2220 - Not Served                 2221 - Not Served
                                             2320 - Served By Mail             2321 - Served By Mail
                                             2420 - Served By Publication      2421 - Served By Publication
                                             Summons - Alias Summons                                                       (08/01/18) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS


                                             Thomas Arra
                                                                             (Name all parties)
                                                                                                     Case No.
                                                                      V.

                                             Kurt Von Zychlin and Advanced Drainage Syst

                                                                         0 SUMMONS 0 ALIAS SUMMONS
                                                                    Advanced Drainage Systcms,Inc., c/o C T Corporation
                                             To each Defendant:
                                                                    System,208 S. La Salle Street, Suite 814, Chicago,IL 60604
                                             YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                             which is hereto attached;or otherwise file your appearance and pay the required fee within thirty
                                            (30) days after service of this Summons,not counting the day of service. To file your answer or
                                             appearance you need access to the internct. Please visit www.cookcountyclerkofcourt.orp, to initiate
                                             this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                                             the last page of this document for location information.
                                            If you fail to do so, a judgment by default may be entered against you for the relief
                                            requested in the complaint.
                                            To the Officer:
                                            This Summons must be returned by the officer or other person to whom it was given for service,
                                            with endorsement of service and fees,if any, immediately after service. If service cannot be made,
                                            this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                            days after its date.




                                                          Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                            cookcountyclerkofcourt.org
                                                                                             Page 1 of 3
                                              Case: 1:21-cv-03871 Document #: 1-1 Filed: 07/21/21 Page 6 of 10 PageID #:9
                                                                                                                                          I 111111 1111 11111 11111 1111 11111 1 111 11111 1 1 III
                                                                                                                                          *    5    0     0    8     5     1    5    6     *
                                            Summons - Alias Summons                                                               (08/01/18) CCG 0001 B

                                            E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                                            create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
                                            to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
FILED DATE: 6/17/2021 9:48 AM 2021L006230




                                            www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.



                                            Arty. No.: 38728                                           Witness.
                                                                                                             6/17/2021 9:48 AM IRIS Y. MARTIN
                                            Atty Name:. Muldoon & Muldoon,LLC
                                            Atty. for: Plaintiff
                                                                                                             DOROTHY BROWN,Clerk of C
                                            Address: 111 W. Washington Street, Suite 1500
                                            City: Chicago                                             Date of Service:
                                                                                                     (To be inserted by officer on copy left with
                                            State:   a,     zip: 60602                                Defendant or other person):

                                            Telephone: 312/739-3550

                                            Primary Email: inkm@muldoonlaw.com




                                                          Dorothy Brown, Clerk of the Circuit Court of Cook County,Illinois
                                                                            cookcountyderkofcourt.org
                                                                                               Page 2 of 3
                                              Case: 1:21-cv-03871 Document #: 1-1 Filed: 07/21/21 Page 7 of 10 PageID #:10
                                                                                                                          I 11111 1 1 1 I1111 11111 11111 11111 1 1II 11111 101 111
                                                                                                                          *    5    0 0         8    5     1    5     6     *



                                                 CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS
FILED DATE: 6/17/2021 9:48 AM 2021L006230




                                            C'    Richard J Daley Center                           Domestic Relations Division
                                                  50 W Washington                                  Richard J Daley Center
                                                  Chicago,IL 60602                                 50 W Washington,Rm 802
                                                  District 2 - Skokie                              Chicago,IL 60602
                                                  5600 Old Orchard Rd                              Hours: 8:30 am - 4:30 pm
                                                  Skokie,IL 60077                                 Civil Appeals
                                            0     District 3 - Rolling Meadows                    Richard) Daley Center
                                                  2121 Euclid                                     50 W Washington,Rm 801
                                                  Rolling Meadows,IL 60008                        Chicago,IL 60602
                                                                                                  Hours: 8:30 am - 4:30 pm
                                                  District 4- Maywood
                                                                                            a     Criminal Department
                                                  1500 Maybrook Ave
                                                  May-wood,IL 60153                               Richard J Daley Center
                                                                                                  50 W Washington, Rm 1006
                                            0    District 5 - Bridgeview
                                                                                                  Chicago,IL 60602
                                                 10220 S 76th Ave
                                                                                                  Hours: 8:30 am - 4:30 pm
                                                 Bridgeview,IL 60455
                                                                                                  County Division
                                            0    District 6 - Markham
                                                                                                  Richard J Daley Center
                                                 16501 S Kedzie Pkwy                              50 W Washington, Rm 1202
                                                 Markham,IL 60428
                                                                                                  Chicago,IL 60602
                                            0    Domestic Violence Court                          Hours: 8:30 am - 4:30 pm
                                                 555 W Harrison
                                                                                           0      Probate Division
                                                 Chicago, IL 60607
                                                                                                  Richard J Daley Center
                                                 Juvenile Center Building                         50 W Washington, Rm 1202
                                                 2245W Ogden Ave,Rm 13                            Chicago,IL 60602
                                                 Chicago,IL 60602                                 Hours: 8:30 am - 4:30 pm
                                            0    Criminal Court Building                   ®      Law Division
                                                 2650 S California Ave,Rm 526                     Richard) Daley Center
                                                 Chicago,IL 60608                                 50 W Washington, Rm 801
                                                                                                  Chicago,IL 60602
                                            Daley Center Divisions/Departments                    Hours: 8:30 am - 4:30 pm
                                                                                            Th
                                                 Civil Division                                   Traffic Division
                                                 Richard J Daley Center                           Richard J Daley Center
                                                 50 W Washington,Rm 601                           50 W Washington, Lower Level
                                                 Chicago,IL 60602                                 Chicago,IL 60602
                                                 Hours: 8:30 am - 4:30 pm                         Hours: 8:30 am - 4:30 pin
                                                 Chancery Division
                                                 Richard J Daley Center
                                                 50 W Washington, Rm 802
                                                 Chicago, IL 60602
                                                 Hours: 8:30 am - 4:30 pm

                                                        Dorothy Brown, Clerk of the Circuit Court of Cook County,Illinois
                                                                          cookcountyclerkofcourLorg
                                                                                    Page 3 of 3
Case: 1:21-cv-03871 Document #: 1-1 Filed: 07/21/21 Page 8 of 10 PageID #:11
                                                         Case: 1:21-cv-03871 Document 12-Person
                                                                                      #: 1-1 Filed:Jury
                                                                                                    07/21/21 Page 9 of 10 PageID #:12
                                            Appearance                                                                                              (12/01/20) CCL 0530

                                                                                                                                                   FILED
                                                                       IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                               7/13/2021 2:37 PM
                                                                              COUNTY DEPARTMENT, LAW DIVISION                                      IRIS Y. MARTINEZ
                                                                                                                                                   CIRCUIT CLERK
                                                                                                                                                   COOK COUNTY, IL
FILED DATE: 7/13/2021 2:37 PM 2021L006230




                                                                                                                                                   2021L006230
                                            THOMAS ARRA,
                                            ____________________________________________________
                                                                                                  Plaintiff                                        14021676
                                                                                                                   2021 L 006230
                                                                                                               No. ______________________________________
                                                                          v.

                                                                                                               Calendar: _________________________________
                                            KURY VON ZYCHLIN and ADVANCED DRAINAGE SYSTEMS, INC.,
                                            ____________________________________________________
                                                                                              Defendant



                                                                                                 APPEARANCE

                                            
                                            ✔ GENERAL APPEARANCE                        0900 - APPEARANCE - FEE PAID; 0909 - APPEARANCE - NO FEE;
                                                                                        0904 - APPEARANCE FILED - FEE WAIVED

                                            
                                            ✔ JURY DEMAND                                1900 - APPEARANCE & JURY DEMAND - FEE PAID
                                                                                         1909 - APPEARANCE & JURY DEMAND - NO FEE

                                            The undersigned enters the appearance of:                  Plaintiff          Defendant
                                                                                                                            ✔



                                            ADVANCED DRAINAGE SYSTEMS, INC.
                                            _________________________________________________________________________________________________


                                            _________________________________________________________________________________________________
                                                                                    (Insert litigant’s name.)

                                                                                                                      /s/Joseph J. Wilson
                                                                                                                     ________________________________________
                                                                                                                                      Signature
                                                    
                                                    ✔
                                                      INITIAL COUNSEL OF RECORD                         PRO SE
                                                     ADDITIONAL APPEARANCE                             SUBSTITUTE APPEARANCE
                                                    A copy of this appearance shall be given to all parties who have appeared and have not been found by the
                                            Court to be in default.
                                                          41127
                                             ✔ Atty. No.: ________________         Pro Se 99500
                                            (Please complete the following contact information.)
                                                     Joseph J. Wilson/Maisel & Associates
                                            Name: _____________________________________                    Pro Se Only:  I have read and agree to the terms of
                                                                                                           the Clerk’s Office Electronic Notice Policy and choose
                                            Atty. for: Advanced  Drainage Systems, Inc.
                                                       ___________________________________
                                                                                                           to opt in to electronic notice from the Clerk’s office for
                                                      161 N. Clark Street, Suite 800
                                            Address: ____________________________________                  this case at this email address:
                                                            Chicago, IL 60601
                                            City/State/Zip: _______________________________
                                                                                                           ________________________________________________________________
                                                        312-458-6500
                                            Telephone: __________________________________
                                                            RPMLaw1@Travelers.com
                                            Primary Email: _______________________________




                                                      IRIS Y. MARTINEZ, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                       Page 1 of 1
Case: 1:21-cv-03871 Document #: 1-1 Filed: 07/21/21 Page 10 of 10 PageID #:13
